Citation Nr: 1132183	
Decision Date: 09/01/11    Archive Date: 09/12/11

DOCKET NO.  08-03 520	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1. Entitlement to service connection for posttraumatic stress disorder (PTSD).

2. Entitlement to service connection for a respiratory disability (claimed as chronic cough, lung condition, chronic obstructive pulmonary disease (COPD), and emphysema). 

3. Entitlement to a compensable rating for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Armstrong, Associate Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from August 1963 to July 1965, with subsequent Reserve service.  These matters are before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision of the San Diego, California Department of Veterans Affairs (VA) Regional Office (RO) that granted service connection for bilateral hearing loss rated 0 percent, effective March 13, 2006 and denied service connection for a respiratory disability and PTSD.  The Veteran elected to have a Travel Board hearing; in March 2008 he indicated he would accept an RO hearing in lieu of such.  In July 2008 and December 2009, RO hearings were held before a decision review officer (DRO); transcripts of the hearings are associated with the claims file.    
   
The April 2007 rating decision also denied the Veteran's claim of service connection for depression and anxiety.  Hence, this case is distinguished from the situation outlined in the United States Court of Appeals for Veterans Claims (Court) decision in Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In his April 2007 notice of disagreement (NOD) the Veteran limited his appeal to the matters listed on the preceding page.  As the RO has separately adjudicated the matter of service connection for psychiatric disability other than PTSD and the Veteran did not appeal that denial, the Board finds that the issue on appeal involves service connection for PTSD only.  

In a May 2010 letter the RO asked the Veteran for clarification as to the matters of service connection for diabetes mellitus, heart condition, and blood pressure; he did not respond.  Therefore, the Board does not have jurisdiction over the matters and they are referred to the AOJ for any further clarification/appropriate action.  

The matter of service connection for PTSD is being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action on his part is required.  


FINDINGS OF FACT

1. A chronic respiratory disability was not manifested in service, and it is not shown that the Veteran has, or during the pendency of this claim has had, a chronic respiratory disability.  

2. It is not shown that at any time during the appeal period the Veteran's hearing acuity was worse than Level II in the right ear and Level IV in the left ear.  


CONCLUSIONS OF LAW

1. Service connection for a respiratory disability is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2010).

2. A compensable rating for the Veteran's bilateral hearing loss is not warranted at any time during the appeal period.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.85, Diagnostic Code (Code) 6100, 4.86 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to these claims.  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

	Respiratory disability

The Veteran was advised of VA's duties to notify and assist in the development of his claim prior to its initial adjudication.  A May 2006 letter explained the evidence necessary to substantiate his claim, the evidence VA was responsible for providing, and the evidence he was responsible for providing.  It also informed the Veteran of disability rating and effective date criteria.  He has had ample opportunity to respond/supplement the record and has not alleged that notice in this case was less than adequate.

As there is no competent and credible evidence that the Veteran has (or has had) a chronic respiratory disability or persistent/recurrent symptoms of such a disability (that may be associated with his active service) during the appeal period, the "low threshold" standard is not met, and development for an examination to secure a nexus opinion is not necessary.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Veteran did identify that he received treatment with an inhaler from Dr. Seeger (he later noted such treatment was in the 1960's and 70's).  However, as will be explained below, the Veteran has not satisfied the threshold requirement of evidence of a current disability and remote treatment records outside the appeal period could not establish a current disability and are not pertinent.  

	Hearing loss rating

As the rating decision on appeal granted service connection and assigned a disability rating and effective date for the award, statutory notice had served its purpose, and its application was no longer required.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  A December 2007 statement of the case (SOC) provided notice on the "downstream" issue of entitlement to an increased initial rating; and a December 2008 supplemental SOC readjudicated the matter after the Veteran and his representative had opportunity to respond.  38 U.S.C.A. § 7105; see Mayfield v. Nicholson, 20 Vet. App. 537, 542 (2006).  The Veteran has had ample opportunity to respond/supplement the record and has not alleged that notice in this case was less than adequate.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  

The RO arranged for an examination on behalf of VA in November 2008.  The examination is adequate as the examiner expressed familiarity with the history of the Veteran's disability, and conducted a thorough examination of the Veteran, noting all findings (including comment on the Veteran's functional impairment due to hearing loss) necessary for a proper determination in the matter.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes); Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).    

The Veteran's representative alleged in the Informal Hearing Presentation to the Board in July 2011 that the hearing loss claim had to be remanded because the last hearing test provided to the Veteran was in 2006.  That is incorrect; he underwent VA examination in 2008.  There is no information in the file showing the severity of his hearing loss has possibly changed since 2008, and there is no allegation from the Veteran that it has changed.  Since the 2008 VA examination is adequate for the reasons described above, it is not necessary to remand for another examination when there is no allegation or showing that the severity of the condition has changed in any way since that time. 

The Veteran's service treatment records (STRs) and pertinent postservice treatment records have been secured.  He has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.  Accordingly, the Board will address the merits of the claims.


B. Legal Criteria, Factual Background, and Analysis

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to these appeals.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate and the analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.

	Respiratory disability

Service connection may be established for disability due to disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303.  Continuity of symptoms is required where a condition in service is noted but is not, in fact, chronic or where a diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed disability, there must be medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

January 1964 STRs note that the Veteran had a cough, cold, and sore throat.  He reported a four day history of a dry cough.  The diagnosis was chicken pox.  He was hospitalized and it was noted that he had a history of having developed a mild cough six days before admission.  A chest X-ray was negative/within normal limits. He was treated with symptomatic therapy and discharged a week later.  Upon discharge to full duty the Veteran was noted to be "completely well subjectively and clinically."

March 1964 STRs note that the Veteran was seen on consecutive days complaining of a sore throat and cough.  The assessment was viral syndrome and he was treated with medication.  

On July 1965 service separation examination the Veteran's lungs and chest were normal on clinical evaluation.  There were no respiratory related complaints.  

An April 2006 private outpatient treatment record notes that on examination the Veteran's lungs were clear to auscultation bilaterally.  When providing his medical history, although the Veteran reported other chronic medical conditions, he did not relate any history of respiratory difficulty.

In July 2006, the Veteran reported to a VA outpatient clinic to establish care.  At that time, he denied a known history of COPD and asthma.  

An August 2006 VA outpatient treatment record notes than on examination the Veteran's lungs were clear to auscultation with good air entry bilaterally and no wheeze or rhonchi noted.  

In his April 2007 NOD the Veteran stated that a combination of smoking and being exposed to asbestos aboard ship aggravated his lung/cough condition and that his doctor "calls it COPD and emphysema." 

A June 2007 VA outpatient treatment record notes that on examination the Veteran's lungs were clear to auscultation bilaterally with good bilateral air flow.

On his January 2008 VA form 9 (Substantive Appeal) the Veteran related that he had a chronic cough since the Navy and that COPD and emphysema were chronic lung conditions that started while in the Navy.  

In the July 2008 decision review officer (DRO) hearing the Veteran reported that he was exposed to chicken pox and hospitalized in service and that he had a chronic cough after he left the hospital.  He reported he currently used inhalers and had sought treatment in the past for a chronic cough.  

A November 2009 VA outpatient treatment record notes that the Veteran denied dyspnea.  His lungs were clear to auscultation without wheezing, rhonchi, or rales.   

The Veteran claims that he developed a chronic cough subsequent to a hospitalization for chicken pox which has persisted (and was aggravated by asbestos exposure).  Regarding his complaints of a cough in service, each incidence was associated with distinct and acute underlying pathology (viral syndrome and chicken pox).  He was treated conservatively without residual or chronic respiratory disability noted.  The history of cough associated with his hospitalization for chicken pox was apparently acute and resolved as the Veteran was discharged to full duty after a complete recovery.  Service separation examination did not find a chronic respiratory disability or document any related complaints.  Accordingly, a chronic respiratory disability was not manifested in service.  

The threshold question here, as in any claim seeking service connection is whether the Veteran now has, or at any time since the filing of his claim of service connection has had, the disability he seeks to have service-connected, i.e., a chronic respiratory disability.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (the requirement that there be a current disability is satisfied when the disability is shown at the time of the claim or during the pendency of the claim).

The only competent (medical) evidence of record (showing treatment during the appeal period) is private and VA treatment records.  Review of the records fails to show any respiratory complaints or a diagnosis of a chronic respiratory disability.  The file contains records of treatment with Kaiser since 1993, and there are no notations of a respiratory condition.  Significantly, every problem list - both VA and private - does not mention the presence of a respiratory condition.  Moreover, in July 2006, during an evaluation and history to establish VA care, the Veteran explicitly denied a history of COPD and asthma.  This is highly probative evidence and it squarely contradicts the Veteran's allegation that his doctor called his claimed respiratory disability "COPD and emphysema."  To the extent that he seeks to establish that he has a current respiratory disability through the lay report of a contemporaneous medical diagnosis (what his doctor "calls" his disability), the Board finds his statement to be self-serving, not credible, and compensation driven.  Not only is it contradicted by his specific denial of a history of COPD in July 2006 (which is of great probative value as it was in conjunction with medical evaluation, in contrast to the later allegation made in connection with his claim for compensation), but the medical evidence of record does not support the allegation and shows no indication of COPD or any other respiratory disability.  Additionally, in August 2006, June 2007, and November 2009 (during the course of VA treatment) and in April 2006 private evaluation, the Veteran's lungs were normal on clinical evaluation and respiratory abnormalities or complaints were not noted.  There has been no medical evidence since received that shows or suggests the presence of a chronic respiratory disability, and the Veteran has not identified any pertinent evidence in the matter that remains outstanding.  

The Board notes the Veteran's reports of having a chronic cough since service, and acknowledges that he is competent to observe that he has such symptom.  However, whether or not there is underlying pathology/disability entity to account for the Veteran's reported/observed symptoms is a medical question that is beyond lay observation, but requires medical expertise.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1377 (2007).  Hence, the Veteran's statement that he has COPD and emphysema that started while he was in the Navy is not competent evidence and does not serve to establish a current diagnosis of such disabilities.  As noted above, the Veteran's reports of symptoms have been found to be contradicted by his self-reports and the medical evidence of record.  Therefore his reports of persistent symptoms, while competent, are not credible evidence.  

The Veteran has presented no medical evidence to support that he has had a chronic respiratory disability at any time since he filed his claim.  The preponderance of the evidence is against a finding that at any time since he filed his claim of service connection for such disability the Veteran has been shown to have any chronic respiratory disability (claimed as chronic cough, lung condition, COPD, and emphysema).   Consequently, he has not satisfied the threshold requirement necessary to substantiate a claim of service connection for such disability, and has not presented a valid claim of service connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Hence, the claim must be denied.
	
      Hearing loss rating

In general, disability evaluations are determined by the application of a Schedule of Ratings, which is based on the average impairment of earning capacity caused by a given disability.  Separate diagnostic codes identify the various disabilities which are rated according to the specific criteria therein.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The appropriate evaluation for hearing impairment is determined under the criteria found in 38 C.F.R. §§ 4.85, 4.86. 

To evaluate the degree of disability from service-connected defective hearing Table VI is used to determine a Roman numeral designation (I through XI), based on test results consisting of puretone thresholds and Maryland CNC test speech discrimination scores.  The numeric designations are then applied to Table VII to determine the appropriate rating for hearing impairment.  Where there is an exceptional pattern of hearing impairment (as defined in 38 C.F.R. § 4.86) the rating may be based solely on puretone threshold testing (Table VIA).  38 C.F.R. § 4.85.  

Disability ratings for hearing impairment are derived by a mechanical application of the Rating Schedule to the numeric designations assigned after audiometric evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.

In a claim for an increased rating, "staged" ratings may be warranted if the claim involves the initial rating assigned with a grant of service connection.  See Fenderson v. West, 12 Vet. App. 119 (1999).  

On December 2006 examination (on behalf of VA), puretone thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
30
50
60
65
LEFT
40
40
55
70
85

The average puretone thresholds were 51 decibels, right ear and 63 decibels, left ear.  Speech audiometry revealed speech recognition ability of 96 percent in the right ear and 88 percent in the left ear.  The Veteran reported difficulty hearing.  The examiner noted that there was functional impairment of difficulty understanding speech.  The diagnosis was bilateral sensorineural hearing loss with subjective factor of difficulty hearing and objective factor of hearing loss.  

A July 2008 VA audiological consultation notes that the Veteran's test reliability was poor.  Puretone thresholds were not reported (but it was noted that the Veteran reported thresholds in the severe to profound hearing loss range); speech audiometry revealed speech recognition ability of 96 percent in the right ear and 80 percent in the left ear.  The Veteran was re-instructed 3 times in testing procedure and speech receptions thresholds (SRTs) and pure tone averages (PTAs) were not consistent.  The test was noted to be invalid.     

At the July 2008 DRO hearing the Veteran testified that he did not lose any time from work due to hearing loss, but that he had difficulty hearing and requested a telephone with hearing assistance capabilities at work, noting that he misinterpreted what people said to him on the phone.  

A September 2008 VA audiological consultation notes that the reliability of the audiogram then produced was poor as the Veteran provided inconsistent responses to tone stimuli that were not in agreement with acoustic reflexes.  Puretone thresholds were not reported; speech audiometry revealed speech recognition ability of 96 percent in the right ear and 68 percent in the left ear.  Distortion product otoacoustic emissions (DPOAE) were interpreted as revealing normal cochlear function in the right ear and suggestion of at least mild hearing loss in the left ear.  It was noted that non-organic/functional hearing loss should be ruled out prior to any auditory intervention.  

 On November 2008 examination (on behalf of VA), puretone thresholds were:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
30
50
55
60
LEFT
25
30
50
60
70

The average puretone thresholds were 48.75 decibels, right ear and 52.5 decibels, left ear.  Speech audiometry revealed speech recognition ability of 88 percent in the right ear and 80 percent in the left ear.  The Veteran reported difficulty hearing but denied any functional impairment from hearing loss.  The diagnosis was hearing loss with subjective difficulty hearing and objective evidence on audiogram.  The examiner commented that there were no effects of the condition on the Veteran's daily activities.  

The July 2008 VA audiological consultation audiometric test results were noted to be invalid.  Likewise in September 2008, the Veteran was noted to give inconsistent responses with poor reliability. Neither consultation presents puretone thresholds in a format that is suitable for rating purposes.  That is because these consultations were done for the purpose of evaluating whether a hearing aid should be provided, not for the purpose of determining the proper level of VA compensation.  Consequently, such audiometry may not be considered in rating the Veteran's hearing loss disability.  The only audiometry of record during the appeal period suitable for rating purposes is that on December 2006 and November 2008 examinations.  

When the findings on December 2006 examination are compared to 38 C.F.R. § 4.85 Table VI, they show Level I hearing acuity in the right ear and Level III hearing acuity in the left ear.  When the findings on November 2008 examination are compared to Table VI, they show Level II hearing acuity in the right ear and Level IV hearing acuity in the left ear.  Under 38 C.F.R. § 4.85 Table VII, where there is (Level I and Level III hearing acuity) and (Level II and Level IV hearing acuity), a noncompensable rating under Code 6100 is warranted.  No certified audiometry shows an exceptional pattern of hearing that would warrant rating the disability under the alternate criteria in Table VIA.  38 C.F.R. § 4.85.  

None of the audiometry of record that is suitable for rating purposes establishes that the Veteran warrants a schedular compensable rating for bilateral hearing loss at any time during the appeal period.  See Lendenmann, 3 Vet. App. at 345.

The Board is aware of the Court's decision in Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007) which held that, unlike the rating schedule for hearing loss, the extraschedular provisions did not rely exclusively on objective test results to determine whether referral for an extraschedular rating was warranted.  The Court held that in addition to dictating objective test results, a VA audiologist must describe the functional effects caused by a hearing disability in his or her final report.  Martinak, 21 Vet. App. at 455. Throughout the appeal, the Veteran has provided statements and testimony regarding his difficulty hearing.  He testified that he had difficulty hearing and requested a telephone with hearing assistance capabilities at work, noting that he misinterpreted what people said to him on the phone.  The Board has also considered these matters.  

The Board notes that the examiners specifically commented regarding the functional impairment that would be associated with hearing loss of the extent shown.  The December 2006 examiner noted that the Veteran's functional impairment was difficulty understanding speech.  The November 2008 examiner noted that there was no functional impairment shown or effects on the Veteran's daily activities.  Therefore, further comment by examiners regarding the nature of functional impairment associated with the Veteran's hearing loss is not necessary, and the examinations were not inadequate.  See Barr, 21 Vet. App. at 303

Nevertheless, the Board finds that the Veteran's hearing loss disability does not warrant referral for extra-schedular consideration.  In exceptional cases where schedular ratings are found to be inadequate, consideration of an extra-schedular evaluation is made. 38 C.F.R. § 3.321(b)(1).  There is a three-step analysis for determining whether an extra-schedular evaluation is appropriate.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability and the established criteria found in the rating schedule to determine whether the Veteran's disability picture is adequately contemplated by the rating schedule.  Id.  If not, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id.; see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization).  If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id.

There is not sufficient evidence that warrants referral of the Veteran's claim for extra-schedular consideration.  In the first instance, there is no showing that the schedular criteria do not adequately represent the Veteran's disability picture.  As was already described herein, there is no evidence of marked interference with employment (the Veteran reported seeking accommodation at work and that he had not lost any time due to hearing loss), frequent periods of hospitalization, or any other factor that would render inappropriate the application of regular rating standards with regard to the Veteran's hearing loss disability.   

The Board finds the examiner's conclusions regarding the functional impairment to be consistent with the evidence of record and the schedular criteria assigned.  There is no objective evidence or allegation in the record of symptoms of and/or impairment due to the bilateral hearing loss disability that are not encompassed by the rating assigned.  Therefore, those criteria are not inadequate.  Accordingly, referral for extraschedular consideration is not warranted.  38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111 (2008). 

Finally, as the Veteran works as a dispatcher for a petroleum company (See July 2008 VA outpatient treatment record) and has not alleged unemployability due to his service-connected bilateral hearing loss disability, the matter of entitlement to a total rating based on individual unemployability is not raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009). 


ORDER

Service connection for a chronic respiratory disability is denied.  

A compensable rating for bilateral hearing loss is denied.


REMAND

Regarding service connection for PTSD, while the notice provisions of the VCAA appear to be satisfied the Board finds that further development of the record is necessary to comply with VA's duty to assist the Veteran in the development of facts pertinent to his claim.  See 38 C.F.R. § 3.159 (2010).   


Review of the record reveals that the development conducted in an attempt to verify the Veteran's alleged stressor events in service is incomplete.  In an October 2006 stressor statement the Veteran related that he fell overboard from the USS Koiner three times (in April and September 1964 and in February 1965).  The RO requested the deck logs of the Koiner for the month of September 1964.  The National Archives and Records Administration (NARA) responded by supplying copies of deck logs for September 1, 3-4, and 8-25, when the vessel was "at sea and not 'moored as before.'"  The deck logs do not show any incidents of a man going overboard or anything similar.  Notably, the development requested did not ask for deck logs for April 1964 or February 1965, the other months which the Veteran indentified.  Additionally, based on the Veteran's description of some of the incidents, it is unclear whether the vessel would have been underway at the times he alleges having gone overboard (i.e. he fell into the San Francisco Bay while "dressing the lines on [the] bow of [the] ship" and being "over the side to paint" on a stage).  Clearly, a sailor falling overboard into the bay is a major accident and would likely be recorded in the ship's deck logs.  The Board notes that such events would be readily verifiable (if they occurred).  Hence, the deck logs that cover the periods for the additional instances the Veteran alleges must be secured.  This development should also encompass periods during those months when the vessel was moored, to include alternate source development if separate records were kept when the vessel was not underway.             

In his April 2007 NOD the Veteran reported that a Dr. Siggers of La Mirada, California treated him for "anger and stress issues" in the late 60's and that during the "late early 70's" he tried to get the Veteran to take medication.  Review of the record reveals that these treatment records have not been sought; they are pertinent and development for them must be undertaken.  The Board notes that development for treatment records from M.T., LCSW have been exhaustive and that the Veteran reported that he was unable to identify a free clinic that treated him in 1969 at the direction of the Whittier District Attorney's Office.  Accordingly, further development for these records is unnecessary.  Additionally, records of contemporaneous private and/or VA treatment during the intervening period must also be secured.  

Accordingly, the case is REMANDED for the following:

1. The RO should secure for the record copies of complete clinical records of all VA treatment the Veteran has received for psychiatric disabilities from January 2010 to the present.

The RO should also ask the Veteran to identify the providers of all private evaluation and/or treatment he has received for psychiatric disabilities since his discharge from active duty, and to provide releases for VA to secure the records of such treatment, to specifically include treatment for anger and stress with Dr. Siggers of La Mirada, California in the 1960's and 70's.  Any negative responses should be documented in the claims file.  

The RO must secure for the record copies of complete clinical records of all treatment identified (those not already associated with the claims file).  If the results of this development suggest that there are additional pertinent and outstanding treatment records, the RO should arrange for development for such records.

2. The RO should seek verification of the Veteran's alleged stressors by securing the complete deck logs for the USS Koiner for the additional months the Veteran alleges he fell overboard (that is - April 1964, September 1964 and February 1965).  If deck logs were not kept when the vessel was moored or undergoing maintenance (i.e. in San Francisco Bay), the RO should seek alternate source development to verify the instances the Veteran describes.  

3. After the development above is completed in full and if and only if an alleged stressor event is corroborated, the RO should arrange for the Veteran to be examined by an appropriate provider to determine whether he has PTSD based on the corroborated stressor event in service.  The Veteran's claims file must be reviewed by the examiner in conjunction with the examination, and the examiner must be advised by the RO of the specific stressor event that is corroborated.  The examination and report thereof must be in accordance with DSM IV.  

Following examination of the Veteran, and review of his claims file, the examiner must state whether the Veteran at least as likely as not (a 50% or better probability) has PTSD related to the corroborated stressor event in service.  If PTSD is not diagnosed, the examiner should explain why the Veteran does not meet the criteria for such diagnosis.  The examiner must explain the rationale for all opinions provided.  

4. The RO should then re-adjudicate the claim.  If it remains denied, the RO should issue an appropriate supplemental SOC and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims 

that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.


______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


